                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

DEBRA M.,
              Plaintiff,

       vs.                                 CASE NUMBER: 5:17-cv-1359 MAD/TWD


NANCY A. BERRYHILL,
Acting Commissioner of Social Security
            Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Magistrate Judge Dancks' Report and
Recommendation (Dkt. No. 17) is ADOPTED in its entirety; and the Court further ORDERS
that the Commissioner's decision is AFFIRMED and Plaintiff's complaint DISMISSED; and the
Court further ORDERS that the Clerk of the Court shall enter judgment in the Commissioner's
favor and close this case. All of the above pursuant to the Memorandum-Decision and Order of
the Honorable Judge Mae A. D’Agostino, dated the 28th day of March, 2019.


DATED: March 28, 2019




                                                   s/Britney Norton
                                                   Britney Norton
                                                   Deputy Clerk
